Citation Nr: 1401424	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-33 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to December 22, 2008.

2.  Entitlement to an initial disability rating in excess of 30 percent for PTSD from December 22, 2008, to August 17, 2012.

3.  Entitlement to an initial disability rating in excess of 50 percent for PTSD beginning August 17, 2012.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD, assigning a noncompensable disability rating.   The case is currently under the jurisdiction of the VA RO in Phoenix, Arizona.

In August 2009, the RO increased the Veteran's initial disability rating for PTSD to 10 percent, effective June 7, 2008.  Additionally, in a December 2012 rating decision, the initial disability rating assigned for PTSD was increased to 30 percent, effective December 22, 2008, and to 50 percent, effective August 17, 2012.  Because the RO/AMC did not assign the maximum disability ratings possible for the entire appeal period for this disability, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Since the Veteran perfected his appeal from the August 2008 assignment of an initial noncompensable evaluation for PTSD, the Board will address whether he was entitled to an initial disability rating higher than 10 percent prior to December 22, 2008, whether he is entitled to an initial disability rating higher than 30 percent from December 22, 2008, to August 17, 2012, and whether he is entitled to an initial disability rating higher than 50 percent from August 17, 2012.  Therefore, the issues on appeal have been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issues.  

The August 2008 rating decision also granted service connection for recurrent oral herpes with an initial noncompensable evaluation, and denied service connection for a thoracic sprain.  The Veteran challenged these decisions in his September 2008 NOD, however he did not perfect his appeal.  Thus, these issues are not currently before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  Prior to December 22, 2008, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period prior to August 17, 2012, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  From August 17, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent for PTSD prior to December 22, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial disability rating in excess of 30 percent for PTSD prior to August 17, 2012, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an initial disability rating in excess of 50 percent for PTSD from August 17, 2012, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).     
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran is challenging the initial evaluation assigned following the grant of service connection for the disability on appeal.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Thus, because notice was provided to the Veteran in a March 2008 letter, which was legally sufficient, VA's duty to notify in this case has been satisfied. 

VA's duty to assist the Veteran has also been met.  Service treatment records (STRs) and identified VA treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

VA psychiatric examinations were provided in April 2008 and August 2012 in order to ascertain the nature and severity of the Veteran's PTSD.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports are adequate, as a thorough review of the file was conducted, and the examination provided findings relevant to the issue at hand.  The Veteran's assertions and lay history were also considered and discussed.  In addition, the examiners described the effects of the Veteran's PTSD on his ordinary activities of daily life, including any social and occupational impairment.  VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4). 

The Board notes that the Veteran's last examination is over a year old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the examination in August 2012.  The Veteran has not argued the contrary.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).
 
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process. O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Indeed, as discussed herein, staged ratings have been applied.
 
PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders other than eating disorders.  The Veteran's service-connected PTSD is currently rated at 10 percent disabling prior to December 22, 2008, 30 percent disabling from December 22, 2008, to August 17, 2012, and 50 percent disabling from August 17, 2012.

A 10 percent rating for PTSD is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.     

A 30 percent rating for PTSD is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent for PTSD is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.    

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the veteran's capacity for adjugment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign a rating based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130 . VA must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In rendering the decision below, the Board has relied, and least in part, on GAF scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran was first afforded a VA psychiatric examination in April 2008.  At that time, he complained of recurrent recollections and nightmares regarding his active service.  He reported that he lost the desire to do recreational activities which he enjoyed in the past.  He also reported problems with anger and chronic sleep difficulties.  He reported that he was not as happy and cheerful as he used to be, he tended to isolate, and he had problems with irritability.  He reported having a good relationship with his girlfriend, but that he was unsure about their future.  

The examiner observed that the Veteran was alert and oriented to person, place, time, and situation.  The Veteran was casually dressed and neatly groomed.  The Veteran's speech was normal in volume and rate, clear and spontaneous, and the examiner noted no significant increase or decrease in psychomotor activity and no repetitious activities.  The Veteran's mood was euthymic and his affect was appropriate.  The Veteran's thought was coherent, logical and goal directed, and he was without suicidal or homicidal ideation.  The Veteran reported the date as the 7th instead of the 8th.  The examiner noted that on limiting testing the Veteran did not appear to have significant problems with memory or concentration.  The examiner diagnosed PTSD and assigned him a GAF score of 64.  He noted that the Veteran's disturbance had caused some distress and impairment in functioning.      

The Veteran most recently underwent a VA examination for his service-connected PTSD in August 2012.  At the time of the August 2012 examination, the Veteran complained of a continued loss of interest in activities.  The Veteran also reported occasional passive suicidal thoughts without plan or intent.  The Veteran complained of anxiety, mild memory loss, disturbances of mood and motivation, and difficulty in adapting to stressful circumstances.  The Veteran reported good relationships with his parents and brother.  He reported that he was married in March 2011, and that his marriage was good overall with some concern regarding his irritability.  The Veteran reported socializing with his wife, and occasionally with friends.  The Veteran reported graduating from school in December 2011, and obtained a job in finance in January 2012.  The Veteran reported that his work performance was "fine" but that he was concerned about his occasional lack of focus and concentration as well as lack of motivation.  

The examiner noted difficulty concentrating, hypervigilance and irritability.  He diagnosed the Veteran with PTSD and assigned him a GAF score of 57.  He concluded that the Veteran's psychiatric symptomatology resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In addition to VA examination reports, the medical evidence of record includes VA treatment records.  In a December 22, 2008, VA consultation regarding the Veteran's deployment in Operation Iraqi Freedom the Veteran complained of feeling "emotionally numb" and "dull to other people's feelings."  He reported that he did not participate in many activities and he did not feel like he enjoyed "things."  He complained of difficulty staying or falling asleep and reported insomnia about once per week.  He reported military-related nightmares that occurred about one to two times a week that had decreased in frequency since he was first discharged.  He also complained of increased irritability, road rage, and verbal aggression.  The Veteran reported no suicidal or homicidal ideation.  He reported a good relationship with his parents, his aunt and uncle, and his girlfriend.      

The examiner observed that the Veteran was oriented to personal and current information, and was dressed casually with good grooming and hygiene.  The examiner noted that the Veteran's speech was of normal volume and rate, but was somewhat flat in tone.  The examiner noted that the Veteran displayed dysthymic affect, and some psychomotor agitation.  The examiner noted that the Veteran may not have felt comfortable reporting the full severity of his distress based on his guarded presentation.  The Veteran's thoughts were noted to be linear and logical; his attention, concentration, and memory were intact; and his judgment and insight were good.  The examiner diagnosed the Veteran with PTSD and assigned him a GAF score of 65.

The record also includes various lay statements.  In a September 2008 statement, Ms. B.M. wrote that the Veteran had isolated himself emotionally and mentally.  According to Ms. B.M., he had night terrors where he would become violent, "swinging his arms and thrashing about in bed."  Ms. B.M. also noted that he was unable to control his anger and had frequent mood swings.  In a September 2008 statement, the Veteran's mother, Ms. T.C., noted that before serving as a marine the Veteran was easy-tempered, social, and mild-mannered.  Ms. T.C. noted that after his service he was argumentative, easy-to-anger, and more withdrawn.  

In a June 2011 statement, the Veteran noted that he had experienced short-term and long-term memory loss, which had caused his speech pattern to degrade to a point where he was embarrassed to hold a conversation.  He noted that his memory loss hindered his test-taking abilities and his effectiveness at work.  He also noted that his ability to focus had been severely debilitated.  He noted that he had been experiencing longer and deeper periods of depression, feelings of hopelessness, and extremely negative thoughts.  He noted that his depression affected his ability to have positive relationships with other people, including his wife.  He noted that he had occasional suicidal thoughts, but that he did not have the intention to commit suicide.  Finally, he noted that he had anger issues, and a "kind of hate for all the people around me."  

In light of the foregoing, the evidence of record establishes that the Veteran's service-connected PTSD warranted a 30 percent disability rating prior to December 22, 2008.  The Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  His symptoms included a depressed mood, chronic sleep impairment, increased anger and irritability, and the lack of a desire to do things that he used to enjoy.  Ms. B.M. noted that the Veteran had violent night terrors, an inability to control his anger, and frequent mood swings.  His mother reported that the he was argumentative, easy-to-anger, and withdrawn.  

The Board acknowledges that the results of the VA examination and the symptoms described in the VA examination reports, and the various lay statements do not indicate that the Veteran experienced all of the symptoms associated with an evaluation of 30 percent for a psychiatric disability.  However, as noted, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Thus, resolving all doubt in his favor, the Board finds that for the period prior to December 22, 2008, there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks is sufficient to warrant a disability rating of 30 percent.

The next question for consideration is whether the criteria for the next higher rating of 50 percent were met for the period prior to August 17, 2012.  The assignment of a 50 percent rating would require symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The medical and lay evidence of record simply does not evidence a collection of like symptoms.

The Veteran did not experience occupational and social impairment with reduced reliability and productivity.  While he had some disturbance of motivation and mood, and reported difficulty in establishing and maintaining relationships, the Veteran reported a good relationship with his family and girlfriend (who ultimately became his wife).  He also did not report panic attacks or memory impairment, and he did not exhibit symptoms such as flattened affect, abnormal speech patterns, impaired judgment, or impaired abstract thinking.  It is true that he endorsed increased irritability, emotional numbness, memory loss, the inability to focus, depression, feelings of hopelessness, negative thoughts including occasional suicidal thoughts without intent, and anger issues.  

However, it is again noted that the Veteran married his long-time girlfriend in March 2011, graduated school in December 2011, and obtained a job in finance in January 2012.  He also continuously reported a good relationship with his family, including both his parents, his only brother, and his aunt and uncle.  Such conveys the notion that he is capable of maintaining meaningful relationships, and he is generally able to perform occupational tasks.  Thus, while there is little doubt that he experiences some social and occupational impairment, there is no supporting evidence to show that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity for the period prior to August 17, 2012.  The evidence simply does not support a higher rating.  A higher rating of 50 percent is not warranted.  

For the period beginning August 17, 2012, the evidence of record does not establish that the Veteran's service-connected PTSD warrants more than a 50 percent disability rating.  The Veteran did not experience occupational and social impairment with deficiencies in most areas.  In the Veteran's August 2012 VA PTSD examination the Veteran reported a loss of interest in activities, occasional passive suicidal thoughts without plan or intent, anxiety, and mild memory loss.  He also reported good relationships with his family and his wife, occasional socialization with friends, and that his overall work performance was "fine."  The examiner assigned a GAF score of 57, which is indicative of moderate psychological symptoms.  

The assignment of a 70 percent rating would require symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriate and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  It is true that the listed symptoms are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.

The medical and lay evidence of record simply does not evidence a collection of like symptoms.  Indeed, the Veteran has obtained and maintained a job after his graduation, and was recently married.  While the Veteran has some difficulty in establishing and maintaining relationships, he does not have the inability to establish and maintain effective relationships.  He also did not report panic attacks or depression affecting the inability to function independently.  While he did report some intermittent suicidal ideation, the evidence clearly shows that the Veteran has not taken steps toward taking his own life.  For all these reasons, a rating in excess of the 50 percent disability rating for the period beginning August 17, 2012, is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Consideration has been given to assigning staged ratings for this period.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  The Veteran reported symptoms such as insomnia, increased irritability, and depression, all of which are contemplated by the general rating formula for mental disorders.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned beyond the currently assigned rating.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial evaluation of 30 percent for the period prior to December 22, 2008, is granted, subject to the criteria applicable to the payment of monetary benefits.

An initial evaluation greater than 30 percent for PTSD for the period prior to August 17, 2012, is denied.

An initial evaluation greater than 50 percent for PTSD for the period from August 17, 2012, is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


